Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed a Request for Reconsideration on 7/23/2021 without amending any of the claims, no new cancellation or adding to the claim was introduced. In virtue of this communication, claims 1-9 are currently pending in the instant application. 

Response to Remarks
Applicant’s Remarks on 7/23/2021 traverse the Office Action based on prior arts Shimizu and Hildebrandt. The remarks has been fully considered. In response, the Office has applied new found prior art DeAngelis; Alfred R. et al. , replacing prior art Shimizu, to render the traversed but un-amended claims obvious. The arguments are thus moot. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6 and 9 are rejected under 103 as being unpatentable over DeAngelis; Alfred R. et al.(US 20070248799 A1, made of record in the IDS submitted on 10/8/2021) in view of  Hildebrandt; Peter W. et al. US 20080192017 A1, made of record also in the IDS submitted on 7/3/2019
As to claim 1, DeAngelis discloses a method for forming a touch screen ([0004]
Capacitive sensors are known and are used, for example, in touch screens) comprising: applying a coating including a plurality of touch sensitive microchips (Abstract: The invention relates to a flexible, resilient capacitive sensor suitable for large-scale manufacturing. The sensor comprises a dielectric, an electrically conductive layer on the first side of the dielectric layer, an electrically conductive layer on a second side of the dielectric layer, and a capacitance meter. 
DeAngelis’ capacitive sensors are considered the equivalent of the claimed microchips. 
[0010] One advantage of the present invention is the manner in which the components, namely, the active layer, the dielectric layer, and the reference layer can be assembled to form the present capacitive sensor in a large-scale manufacturing process. Coating, gluing, and screen printing operations can be easily automated...) for a touch screen ([0013] Yet another feature of the present invention is the ability to locate the position of an interaction. ..., for example, to create a touch screen controlling a variety of functions).
DeAngelis fails to explicitly disclose a substrate for a touch screen. 
However, in a related field of endeavor, Hildebrandt discloses a substrate for a touch screen ([0067] In a preferred embodiment of the invention, ... ITO-coated substrates are typically included in touch panel).
The combination of DeAngelis and Hildebrandt continues to teach projecting an image for a touch screen interface on the substrate for the touch screen (Hildebrandt [0055] The projecting device 200 can be operatively connected to personal computer 150, whiteboard 100, or both. The projecting device 200 can be a conventional projector for projecting a graphical user interface onto the surface 110 of the electronic whiteboard 100); calibrating the pressure sensitive microchips to features of the image for the touch screen interface (Hildebrandt [0060] FIG. 2 illustrates an embodiment of the present invention, which provides the present system with automatic calibration. Upon calibration initiation, the projecting device 200 projects a projected pattern 350 to a sensor assembly 300 of the surface 110 of the whiteboard 100); and activating one of the features of the image by pressure activating the pressure sensitive microchips that are calibrated to that feature (Hildebrandt [0060] ... Sensors of the sensor assembly 300 located at known locations in the whiteboard 100 receive characteristics of the projected pattern 350. Data from the sensors regarding the projected pattern 350 is used with a mapping function or translation matrix to calibrate the display image 250 to the whiteboard 100). 
It would have been obvious to one of ordinary skill in the art to integrate DeAngelis’ microchips into Hildebrandt’s touch screen substrate, such that “electronic whiteboards can detect writing on the whiteboard surface”, as revealed by Hildebrandt in [0005]. 

As to claim 3, DeAngelis and Hildebrandt disclose the method of claim 1, wherein the coating is a wall covering having the touch sensitive microchips present therein (Hildebrandt [0059] In an exemplary embodiment, the electronic whiteboard 100 is generally mounted to a vertical wall support surface). 

As to claim 4, DeAngelis and Hildebrandt disclose the method of claim 1, wherein the pressure sensitive microchips comprise a capacitor that, when pressure contacted, changes its capacitance (DeAngelis [0005] The second approach uses two conductive planes separated by a compressible, resilient dielectric. This composite forms a capacitor whose capacitance depends in part on the distance between the conductive planes. The compression of the dielectric under pressure changes the capacitance between the planes, which can be detected by the sensing system). . 

As to claim 5, DeAngelis and Hildebrandt disclose the method of claim 1, wherein the pressure sensitive microchips further comprise a light sensor (DeAngelis [0033] 
In another embodiment of the invention, the dielectric layer is a flexible, resilient spacer fabric. ... The spacer fabric or other layers of fabric in the construction can be a woven, knitted, non-woven material, tufted materials, or the like. Hildebrandt [0074] In the whiteboard illustrated in FIG. 5, the sensor assembly 300 comprises a plurality of sensors 302. In a particular embodiment, the sensors 302 can be photo sensors). 

As to claim 6, DeAngelis and Hildebrandt disclose the method of claim 5, wherein calibrating the pressure sensitive microchips to features of the image for the touch screen interface includes projecting a light image to the plurality of the pressure sensitive microchips in the coating, and the light sensor of the pressure sensitive microchips senses alignment objects in the light image for the calibrating the location of the pressure sensitive microchips to the features of the image for the touch screen interface (Hildebrandt [0055] The projecting device 200 can be operatively connected to personal computer 150, whiteboard 100, or both. The projecting device 200 can be a conventional projector for projecting a graphical user interface onto the surface 110 of the electronic whiteboard 100. [0060] ... Sensors of the sensor assembly 300 located at known locations in the whiteboard 100 receive characteristics of the projected pattern 350. Data from the sensors regarding the projected pattern 350 is used with a mapping function or translation matrix to calibrate the display image 250 to the whiteboard 100). 

As to claim 9, DeAngelis and Hildebrandt disclose the method of claim 1, wherein the pressure activation of the pressure sensitive microchips includes a fingertip touch by a user (DeAngelis [0012] Still another feature of the present invention is the use of capacitance rather than resistance for sensing contact. Resistance typically requires the two conductive surfaces to touch; capacitance, in some embodiments not only does not require touching but does not even require physical contact with the sensor in some embodiments of the present invention, but mere proximity of a button with the user's finger. Capacitance may also be used to measure the pressure of contact and not just the fact of contact). 
   
Claim 2 is rejected under 103 as being unpatentable over DeAngelis and Hildebrandt as applied to claim 1 above, and further in view of Halsey, Eugene IV et al. (US 20050037184 A1)
As to claim 2, DeAngelis and Hildebrandt disclose the method of claim 1, wherein applying the coating comprises depositing a liquid including the plurality of pressure sensitive microchips (Hildebrandt [0044] ... The electronic whiteboard 100 could also include, but is not limited to, laser-triangulation touch resistive or capacitive films, radio sensitive surface, infrared array, or ultrasonic frequency sensitive device). 
DeAngelis and Hildebrandt fail to directly disclose depositing the microchips by spraying. 
However, in a pertinent field of endeavor, Halsey discloses a touch screen manufacturing method by spraying ([0022] The flexible ultrathin glass substrate ribbon 212 may then enter a spray deposition chamber 230, and an ... coating or diffuser surface coating (such as disclosed in U.S. Pat. Nos. 5,725,957; 6,001,486; 6,087,012; and 6,440,491, which are hereby incorporated herein by reference) may be deposited on surface). 
It would have been obvious to one of ordinary skill in the art to apply Halsey’s spraying method into the manufacturing method of DeAngelis’s touch screen, to lower the cost of manufacturing because such web coating process is common process knowledge, as revealed by Halsey in [0003]. 

Claims 7 and 8 are rejected under 103 as being unpatentable over DeAngelis and Hildebrandt as applied to claim 1 above, and further in view of Selker, Edwin Joseph, US 20040124248 A1, 
made of record in the IDS submitted on 7/3/2019
As to claim 7, DeAngelis and Hildebrandt disclose the method of claim 1. 
DeAngelis and Hildebrandt fail to disclose the microchips include a battery.
However, in a pertinent field of endeavor, Selker discloses microchips include a battery ([0041] This predetermined event sequence is illustrated in the flowchart shown in FIG. 4. When the switch 101 is ON as indicated at 403, the IC 105 is powered up at 407, either from an on-card battery source in the case of an “active” card, or from power received via the antenna 103 when the switch 101 is ON and the card is sufficiently near the RF power source provided by the remote receiver). 
It would have been obvious to one of ordinary skill in the art to combine Selker's battery with DeAngelis’ modified touch screen, providing a mechanism “functionally flexible in order to work in cards and other devices having a variety of shapes and sizes”, as revealed by Selker in [0007]. 

As to claim 8, DeAngelis and Hildebrandt disclose the method of claim 1.
DeAngelis and Hildebrandt fail to disclose the microchips are powered by an RF coil.
However, in a pertinent field of endeavor, Selker discloses microchips powered by an RF coil ([0041] This predetermined event sequence is illustrated in the flowchart shown in FIG. 4. When the switch 101 is ON as indicated at 403, the IC 105 is powered up at 407, either from an on-card battery source in the case of an “active” card, or from power received via the antenna 103 when the switch 101 is ON and the card is sufficiently near the RF power source provided by the remote receiver.
[0056] The system may be implemented using a variety of transceiver designs that can recognize changes antenna transmission characteristics. For example, the on-card electronics or the reader can measuring the standing wave ratio that exists on the transmission link between the card and the reader. ... The on-card antennas can be designed as a simple coil, ..., as illustrated in FIG. 11,
It would have been obvious to one of ordinary skill in the art to combine Selker's coil antenna with DeAngelis’ modified touch screen, providing a mechanism “functionally flexible in order to work in cards and other devices having a variety of shapes and sizes”, as revealed by Selker in [0007]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621